Citation Nr: 0415231	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include secondary to multiple service connected 
disorders.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  Correspondence dated in 
February 2004 satisfies the notice requirements of the laws 
and regulations noted above.  

Under the law, however, additional development is necessary 
before VA's duty to assist the veteran is fulfilled.  In this 
regard, although the veteran underwent a VA examination in 
April 2002, another examination is warranted.  In this 
respect, the veteran contends that coronary artery disease is 
secondary to his service-connected for post-traumatic stress 
disorder (PTSD) and a psychophysiological gastrointestinal 
disorder.  His representative adds that there is a 
relationship between coronary artery disease and diabetes, 
and that this theory should also be pursued.  While the 
physician in April 2002 indicated that the appellant's 
coronary artery disease preceded the diagnosis of diabetes 
mellitus, this opinion falls short of that necessary for 
adjudication because it did not take into consideration the 
possibility of aggravation. 

Further, as argued by the veteran, secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service connected disorder 
aggravates another disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).  With this in mind, 
the veteran should be afforded another examination to obtain 
opinions regarding any relationship that may exist between 
coronary artery disease and diabetes, PTSD, and/or a 
psychophysiological gastrointestinal disorder.

In light of the development required for the service 
connection claim, the Board will defer making a decision 
regarding entitlement to a TDIU.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for 
coronary artery disease since his June 
2001 and ask him to sign the appropriate 
releases.  Thereafter, the RO should 
attempt to secure these records.  Any 
pertinent records obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran must 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a cardiovascular examination to 
ascertain the nature and etiology of his 
coronary artery disease.  The claims 
folder must be provided to and reviewed 
by the cardiologist.  Based on 
examination findings, review of 
historical records, and medical 
principles, the cardiologist should 
opine, with full supporting rationale, 
the approximate date of onset and 
etiology of the veteran's coronary artery 
disease.  The examiner must also address 
whether coronary artery disease was 
caused or permanently worsened by either 
PTSD, diabetes, and/or a 
psychophysiological gastrointestinal 
disorder.  

If a link between coronary artery disease 
and a service connected disorder is 
found, the cardiologist should also 
address the impact that the veteran's 
service-connected disabilities, to 
include coronary artery disease, have on 
his ability to obtain and maintain 
substantially gainful employment.  If a 
link between coronary artery disease and 
a service connected disorder is shown the 
physician must address whether the 
service-connected disabilities alone 
render him unemployable without regard to 
his age or the impact of any nonservice-
connected disorders.  All findings and 
the complete rationale for all opinions 
expressed should be clearly set forth in 
the report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




